DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, (9 and14 through dependency of 8) and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Recitation of what “can” occur is not required to occur which renders the claim unclear as to what the applicant requires of the invention. 
Following recitations are unclear:
Claim 4: “the control arm is outside of the plane within which the catch can be rotated”.
Claim 8:” ultimately releases the pawl in such a way that the pawl can be pivoted into its ratchet position”.

Claim 14: “the catch can be brought into an overstroke position starting from its ratcheted position whereby a pertaining hood can be further lowered at least 10 mm”.
The entire recitation of claim appears to not be required.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Allowable Subject Matter
Claims 1, 3, 5, 6, 11-12, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not show a control lever and an impact protector mounted on a common axis wherein when the door or flap is closed at a speed below a threshold value, the catch is pivoted at the speed below the threshold value into direct engagement against the control lever to pivot the control lever, and the control lever and the impact protector are pivoted jointly around the common axis via the spring connected therebetween, the impact protector being moved out of a protective position in which the impact protector is configured to absorb an impact on the latch device to prevent damage to the latching device, and 
wherein when the door flap is closed at a speed above the threshold value, the catch is pivoted at the speed above the threshold value into direct engagement against .

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675